DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/15/2021 has been entered. Claims 1, 3-20 are pending in the Application.
Claim Objections
Claim 16 is objected to because of the following informalities: 
in line 18, “the stowed position” should be “the stowed configuration” to be consistent with earlier recitations.  Appropriate correction is required.
In line 18, “extends along a side the battery” should be “extends along a side of the battery”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orzeck et al., US 2011/0023238 A1 in view of Sharrah et al., US 2015/0192243 A1 (hereby Sharrah ‘243), and further in view of Barkdoll et al., US 2010/0085757 A1.
Regarding claim 10, Orzeck discloses a base for mounting a device which can include optical devices (¶ [0049], ¶ [0008] mentions a light source holder when discussing prior art), and “a base (16, Fig. 17, 29-30; also seen in embodiment of Fig. 7) having a first end, and a second end (seen in Fig. 17); a pair of legs (132, Fig. 17) rotatably coupled to the first end of base and 
However, Orzeck does not disclose “a light body including a telescoping mast and a light head coupled to the telescoping mast, the light body being rotatably coupled to the base on the first end of the base and rotatable about a second axis of rotation, wherein the light body is rotated towards the base when the area light is in the stowed configuration and is rotated away from the base when the area light is in the open configuration, and wherein the telescoping mast is configured to adjust a height of the light head relative to the base; and a light deploy mechanism coupling the light body to the base, the light deploy mechanism being adjustable to move the light body between the stowed configuration and the open configuration, wherein the light deploy mechanism includes a sleeve extending circumferentially around the light body, the sleeve being slidable in a linear direction along the light body, and wherein the first axis of rotation and the second axis of rotation are parallel.”
Orzeck does disclose a mounting portion (32, Fig. 17) that is coupled to the base on the first end of the base (seen in Fig. 17, same end as the legs), and rotatable about a second axis of rotation that is parallel to the first axis of rotation (axis 88, Fig. 17, ¶ [0059]; also disclosed in ¶ [0050, 0054]).
Sharrah ‘243 discloses “a light body (40, Fig. 2D) having a telescoping mast  (42 and 44, Fig. 2D) and a light head (70, Fig. 2D) coupled to the telescoping mast (seen in Fig. 2D), the light body being rotatably coupled to the base on the first end of the base (seen in Fig. 2C), wherein the light body is rotated towards the base when the area light is in the stowed configuration (seen in Fig. 1A) and is rotated away from the base when the area light is in the open configuration (seen in Fig. 2D), and wherein the telescoping mast is configured to adjust a height of the light head relative to the base (¶ [0040]);” and 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a telescoping light, such as taught by Sharrah ‘243, to the mounting base, as taught by Orzeck. One of ordinary skill in the art would have been motivated to include a telescoping light for maintaining a light in a desired location, and held at a desirable height, for illuminating a desired surface. Other motivations include providing a versatile configuration and optionally with selectable light output, self contained, capable of greater height and convenient to deploy (Sharrah ‘243, ¶ [0005]).
However, Orzeck in view of Sharrah ‘243 does not disclose “the light deploy mechanism includes a sleeve extending circumferentially around the light body, the sleeve being slidable in a linear direction along the light body”.
Barkdoll discloses a light device, with a rotation control mechanism which comprises a sleeve (350, Fig. 17) extending circumferentially around the light body (seen in Fig. 17 where it surrounds the pole), the sleeve being slidable in a linear direction along the light body (¶ [0084]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a sleeve biasing member as taught by Barkdoll to the light deploy mechanism as taught by Orzeck in view of Sharrah ‘243. One of ordinary skill in the art would have been motivated to include sleeve biasing member to allow the pole to be retained at different angles with respect to the base (Barkdoll, ¶ [0013]), thus achieving different light distributions.
Regarding claim 11, Orzeck in view of Sharrah ‘243 and Barkdoll discloses the invention of claim 10, as cited above, and further discloses ““the light deploy mechanism 
Regarding claim 12, Orzeck in view of Sharrah ‘243 and Barkdoll discloses the invention of claim 11, as cited above, and further discloses “engagement of the hook in a first of the plurality of notches maintains the light body in a first rotational position corresponding to the stowed configuration, and wherein engagement of the hook in a second of the plurality of notches maintains the light body in a second rotational position corresponding to the open configuration (Barkdoll, Fig. 20, the notches extend a full 90 degrees, and so are capable of locking the pole in the stowed position and open position of Sharrah ‘243).”
Regarding claim 13, Orzeck in view of Sharrah ‘243 and Barkdoll discloses the invention of claim 12, as cited above, and further discloses “engagement of the hook in a third of the plurality of notches maintains the light body in a third rotational position corresponding to the open configuration (Barkdoll, Fig. 20, multiple notches 334).”
Regarding claim 14, Orzeck in view of Sharrah ‘243 and Barkdoll discloses the invention of claim 11, as cited above, and further discloses “the hook extends from the sleeve, and wherein the sleeve and the hook are slidable in a first direction to disengage the hook from the plurality of notches (seen in Barkdoll, Fig. 20).”
Regarding claim 15, S Orzeck in view of Sharrah ‘243 and Barkdoll discloses the invention of claim 14, as cited above, and further discloses “the light deploy mechanism further includes a biasing member that biases the sleeve in a second direction in which the hook is engaged with one of the plurality of notches (Barkdoll, spring of the spring loaded locking sleeve 350, Fig. 19, ¶ [0080])”.



Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al., US 2015/0192243 A1 (hereby Sharrah ‘243) in view of Sharrah et al,. US 2012/0033415 A1 (Sharrah ‘415) and further in view of Weber et al., US 2013/0258645 A1.
Regarding claim 16, Sharrah ‘243 discloses “An area light, comprising: a base (20, Fig. 1A-C) having a first end (left side of Fig. 1C) and a second end (right side of Fig. 1C); a pair of legs (30ab, Fig. 1A-C) rotatably coupled to the first end of base (seen in Fig. 1A-C), wherein the pair of legs is rotated towards the base when the area light is in a stowed configuration (seen in Fig. 1A-C) and is rotated away from the base when the area light is in an open configuration (seen in Fig. 2D); 
a light body (40, Fig. 2D) having a mast (40, Fig. 2D) and a light head (70, Fig. 2D), the light body being rotatably coupled to the base on the first end of the base (seen in Fig. 2C), wherein the light body is rotated towards the base when the area light is in the stowed configuration (seen in Fig. 1A) and is rotated away from the base when the area light is in the open configuration (seen in Fig. 2D); the light head is located at the second end of the base when the area light is in the stowed configuration (seen in Fig. 2B); 
a battery housing (22, Fig. 4A) and a second handle for carrying the area light in a horizontal direction, the second handle (60, Fig. 1C) positioned on a side of the base between the first end and the second end (seen in Fig. 1C)” and “wherein, when in the stowed position, the mast extends along a side the battery housing and the light head extends along an end of the battery housing (seen in Fig. 4A, in a stowed configuration the mast is along the side of the battery housing (22a), and the light head is along an end of the battery housing (seen in Fig. 4A) .”

However, Sharrah ‘243 does not disclose “a removable battery and a cover movable between an open position and a closed position, wherein the battery housing forms a sealed compartment when the cover is in the closed position; a first handle for carrying the area light in a vertical direction, the first handle positioned on the first end of the base; 
a first handle for carrying the area light in a vertical direction, the first handle positioned on the first end of the base”
Sharrah ‘415 discloses a light with a rotatable light body (Fig. 1) and a battery housing (110, Fig. 5) with a cover (130, Fig. 5) movable between an open position and a closed position (¶ [0031]), and the battery housing further includes a sealing ring around the perimeter of the battery housing (180, Fig. 5).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the battery and housing, as taught by Sharrah ‘243, to be removable and have a cover, such as taught by Sharrah ‘415. One of ordinary skill in the art would have been motivated to modify the battery and housing to be replaceable for allowing for the battery to be replaced in case of battery failure, or allowing for a drained battery to be replaced by a charged battery.	Weber discloses an area light (Fig. 11) with two handles (285 and 345, Fig. 11; ¶ [0051]), one on an end of the base (345, seen in Fig. 11) and the other on a side of the base (285, seen in Fig. 11).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include handles as taught by Weber to the area light base as taught by Sharrah ‘243. One of ordinary skill in the art would have been motivated to include the handles for providing structures to allow the area light to be carried in different orientations and by different means such as rope, cable or hook (Weber ¶ [0051]).

Regarding claim 17, Sharrah ‘243 in view of Sharrah ‘415 and Weber discloses the invention of claim 16, and further discloses “the battery housing further includes a sealing ring (Sharrah ‘415: 138, Fig. 5) around the perimeter of the battery housing.”
Regarding claim 18, Sharrah ‘243 in view of Sharrah ‘415 and Weber discloses the invention of claim 17, as cited above. Sharrah ‘415 further discloses “the sealing ring is composed of a flexible material that can be compressed (138 is an o-ring, which are flexible).”
Regarding claim 19, Sharrah ‘243 in view of Sharrah ‘415 and Weber discloses the invention of claim 17, as cited above. Sharrah ‘415 further discloses “either the receptacle or the cover includes a recess, and wherein the sealing ring is at least partially disposed within the recess (seen in Sharrah ‘415 Fig. 5).”




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah ‘243 in view of Sharrah ‘415 and Weber and Lin, US 2002/0094473 A1.

Regarding claim 20, Sharrah ‘243 in view of Sharrah ‘415 and Weber discloses the invention of claim 19, as cited above, except for “the other of the receptacle and the cover includes a lip that aligns with the recess, and wherein the lip partially extends into the recess and compresses the sealing ring when the cover is in the closed position.” Sharrah ‘415 is silent as to the details of the cover and the o-ring.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include the o-ring and cover structure as taught by Lin to the light as taught by Sharrah ‘243 in view of Sharrah ‘415 and Weber. One of ordinary skill in the art would have been motivated to include the o-ring and cover structure for providing a structure that compresses the sealing ring to create a more compressed seal, ensuring fewer contaminants.


Allowable Subject Matter
Claims 1, 3-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 recites, inter alia, an area light, and “a base having a first end, a second end, and a back extending between the first end and the second end; a pair of legs rotatably coupled to the first end of base, wherein the pair of legs is rotated towards the base when the area light is in a stowed configuration and is rotated away from the base when the area light is in an open configuration; a light body having a light head, the light body being rotatably coupled to the base on the first end of the base, wherein the light body is rotated towards the base when the area light is in the stowed configuration and is rotated away from the base when the area light is in the open configuration; and a connector coupled to the pair of legs to enable the pair of legs to rotate together as a single unit, the connector being fixedly attached to each of the pair of legs, wherein the pair of legs is rotatable between the stowed configuration, a tripod configuration, the back of the base is engaged with a ground surface when in the platform configuration, and wherein the back of the base is disengaged from the ground surface when in the tripod configuration.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Sharrah ‘243 does not disclose that the pair of legs are rotatable together as a single unit, and in their rotation can rotate between a platform configuration where the base is engaged with a ground surface and a tripod configuration where the back of the base is disengaged from the ground surface.
Claims 2-9 are allowed due to their dependence on claim 1.


Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875           
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875